ORDER

PER CURIAM.
Matthew Randolph appeals the judgment entered upon a jury’s verdict convicting him of one count of statutory rape of a child under fourteen years of age and two counts of statutory sodomy with a child under fourteen years of age. We find that the trial court did not abuse its discretion in precluding Dr. Ann Duncan from providing expert testimony about interviewing techniques used on H.A. or on the credibility of late disclosures, nor did the court err in allowing Mrs. Randolph’s testimony about photos she found on Randolph’s computer. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).